Title: To Thomas Jefferson from Sir Peyton Skipwith, 25 August 1798
From: Skipwith, Sir Peyton
To: Jefferson, Thomas


          
            Dear Sir.
            Prestwould. August 25th. 1798
          
          Sometime ago you were so obliging as to say, you would mention to Mr Short my claim against him. I wish to have his answer, & should he have advised the payment of the debt, the bearer Major Nelson is furnished with the amount of the claim & will do me the favour to receive it for me.
          I am with every sentiment of regard & esteem your obt. Sert.
          
            Peyton Skipwith
          
        